DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gueroult (EP-0541834).
Regarding claim 1, Guerout teaches an apparatus comprising: 
a cutting surface containing at least one cutting element comprising a top 4; the cutting element having: 
an interior sidewall (interior of sidewall 2) extending from a base 1 to the top with an interior sidewall angle; 

a shoulder 3 provided on the interior sidewall between the base of the cutting element and the top, the shoulder having a base substantially parallel to the base of the cutting element; 
wherein the interior sidewall angle is different than the exterior sidewall angle.
See Figs. 3-4.
Regarding claim 7, the shoulder is shorter than the top is best seen in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gueroult (EP-0541834).
Regarding claim 2, Gueroult teaches the invention substantially as claimed except for the interior sidewall angle is greater than the exterior sidewall angle by about 5 degrees or more. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the interior sidewall angle greater than the exterior sidewall angle by about 5 degrees or more, since it has In re Aller, 105 USPQ 233.
Regarding claim 3, Gueroult teaches the invention substantially as claimed except for the interior sidewall angle ranging from about 150 to about 350. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the interior sidewall angle ranging from about 150 to about 350, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Gueroult teaches the invention substantially as claimed except for the exterior sidewall angle ranging from about 50 to about 150. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the exterior sidewall angle ranging from about 50 to about 150, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5 and 6, Gueroult teaches the invention substantially as claimed except for the width of the shoulder is about 1.5 times or greater than the width of the top flat surface. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the width of the shoulder about 1.5 times or greater than the width of the top flat surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, 
Regarding claim 8, Gueroult teaches the invention substantially as claimed except for the shoulder height is between about 20% to about 40% of the height of the top surface. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the shoulder height between about 20% to about 40% of the height of the top surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 9-12, Gueroult teaches the invention substantially as claimed except for the cutting elements having the same size and elliptical shape.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the cutting elements having the same size and elliptical shape since this is an obvious matter of design choice.
Claim 1-4, 7-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2014/026084) in view of Funabashi et al. (4,608,918), hereinafter Funabashi.
Regarding claim 1, Schneider teaches an apparatus substantially as claimed except for the limitations in the bolded texts comprising: 
a cutting surface containing at least one cutting element 4 comprising a top; the cutting element having: 

an exterior sidewall extending from a base of the cutting elment to the top with an exterior sidewall angle (Ɵ2); and 
a shoulder provided on the interior sidewall between the base of the cutting element and the top, the shoulder having a base substantially parallel to the base of the cutting element; 
wherein the interior sidewall angle is different than the exterior sidewall angle.
See Figs. 3-4.
	Schneider does not teach “a shoulder provided on the interior sidewall between the base of the cutting element and the top, the shoulder having a base substantially parallel to the base of the cutting element”.
Funabashi teaches a cutting element 20 having “a shoulder 3 provided on the interior sidewall between the base of the cutting element and the top, the shoulder having a base substantially parallel to the base of the cutting element” for cutting and generating a flat area 13 at a peripheral edge of a workpiece.  See Figs. 2 and 5.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to provide a shoulder parallel to the base of the cutting element on the interior sidewall in Schneider as taught by Funabashi for cutting and generating a flat area at a peripheral edge of a workpiece.
Regarding claim 2, Schneider teaches the invention substantially as claimed except for the interior sidewall angle is greater than the exterior sidewall angle by about In re Aller, 105 USPQ 233.
Regarding claim 3, Schneider teaches the invention substantially as claimed except for the interior sidewall angle ranging from about 150 to about 350. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the interior sidewall angle ranging from about 150 to about 350, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Schneider teaches the invention substantially as claimed except for the exterior sidewall angle ranging from about 50 to about 150. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the exterior sidewall angle ranging from about 50 to about 150, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, the shoulder is shorter than the top is best seen in Fig. 4C in Bergander.

Regarding claims 9-12, Schneider teaches the invention substantially as claimed except for the cutting elements having the same size and elliptical shape.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the cutting elements having the same size and elliptical shape since this is an obvious matter of design choice.
Regarding claim 13, a plurality of cutting elements 4 are best seen in Fig. 1 in Schneider.
Regarding claim 17, a roll 2 with cutting surface is best seen in Fig. 1 in Schneider.
Regarding claim 18, a gap between the cutting element is best seen in Fig. 1 in Schneider.
Claims 5, 6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (2014/026084) in view of Funabashi et al. (4,608,918), hereinafter Funabashi as applied to claim 1 above, and further in view of Burgess (3,024,112).

Burgess teaches a cutting element 12 having a top having flat surface.  See Fig. 4.
A cutting element having a sharp top as taught by Schneider and a flat top as taught by Burgess are art equivalents known in the art.
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the top in Schneider as a flat top as taught by Burgess since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.
Regarding claim 6, the modified apparatus in Schneider teaches the invention substantially as claimed except for the width of the shoulder is about 1.5 times or greater than the width of the top flat surface. It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to provide the width of the shoulder about 1.5 times or greater than the width of the top flat surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 14-16, the modified apparatus in Schneider teaches the invention substantially as claimed except for the cutting elements sharing common sidewalls.
Burgess teaches an apparatus having cutting elements 13 sharing common sidewalls for reducing waste.  See Fig. 2.
.
Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive. 
Gueroult reference cited by the Applicant teaches a cutting die with an internal shoulder parallel to the base of the cutting element.
Funabashi reference replaces Bergander reference to teach a cutting die with an internal shoulder parallel to the base of the cutting element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.